Citation Nr: 1734912	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-07 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1951 to April 1955 in the U.S. Navy.  The Appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board observes that in August 2015 correspondence, the Appellant requested a Motion to Advance her appeal on the Board's docket (AOD).  While there is no AOD ruling letter, this is an AOD grant.

In April 2017, the Veteran testified at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran died in January 2009.  The amended death certificate lists the principal cause of death as cardiac arrest due to coronary artery disease, with a contribury cause of death listed as posttraumatic stress disorder (PTSD).

2.  At the time of his death, the Veteran was service connected for PTSD, rated as 100 percent disabling; scars of the scalp, rated as noncompensable; and scar, right hand, second finger, rated as noncompensable.

3.  The evidence is in relative equipoise as to whether the Veteran's service-connected PTSD caused or contributed substantially or materially to his death.

CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability is considered the principal cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Appellant contends that the Veteran's service-connected PTSD caused the coronary artery disease and subsequent cardiac arrest which caused the Veteran's death.  The Veteran's amended death certificate indicates that his death was caused by cardiac arrest due to or as a consequence of coronary artery disease and PTSD.

There are four opinions of record that address whether the Veteran's PTSD contributed substantially or materially to the Veteran's cause of death from cardiac arrest due to coronary artery disease.

In December 2009, a VA medical opinion was rendered.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's PTSD "would have absolutely no relationship" to any disorders that may have caused the Veteran's death.  The examiner had "no rationale to support that opinion other than common sense," and further noted that PTSD would only be implicated as a cause of death if the decedent were to have committed suicide.  He concluded that PTSD was "of absolutely no relationship to his cause of death."

A second VA medical opinion was obtained in January 2010.  Therein, the examiner noted a review of the claims file and noted that it was at least as likely as not that the Veteran's cardiovascular disease was at least as likely as not caused by and was aggravated by his service-connected PTSD.  The examiner noted a literature review, and cited to five articles discussing a relationship between PTSD and the subsequent development of cardiovascular disease. 
The Veteran's treating physician at a VA medical center Rheumatology Clinic submitted an opinion in August 2010.  Therein, he noted that he had treated the Veteran for his rheumatoid arthritis, hypertension, and hypercholesterolemia, and that he was also a regular patient of the VA's Mental Health Service, where he was followed for PTSD and generalized anxiety disorder.  He cited to medical literature linking PTSD and coronary heart disease, highlighting a particular study showing that individuals with PTSD had a "significantly increased risk for CHD [coronary heart disease]," ultimately opining that there was a compelling argument to be made that there was a link between the Veteran's significant anxiety disorder/PTSD, for which he was service-connected, and the development of his terminal illness.

Finally, a VA opinion was obtained in January 2014.  The examiner noted that the Veteran had been treated for rheumatoid arthritis, hypertension, lung cancer, end stage renal disease, hypercholesterolemia, and PTSD, and that despite medical research suggesting that PTSD is a risk factor in the development of heart disease, that one could not overlook the Veteran's other risk factors for the development of heart disease, to include high blood cholesterol, high blood pressure, tobacco use, and rheumatoid arthritis.  Accordingly, the examiner opined that it was unlikely that "PTSD alone contributed substantially to the Veteran's cause of death and/or development of coronary heart disease."

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Id.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In that regard, the Board preliminarily notes that it accords no probative value to the December 2009 VA opinion, wherein the examiner based his opinion on "common sense," rather than medical literature or well-based research.  Discounting that opinion, the Board is left to assess the three other opinions of record, two of which rendered positive opinions and one rendering a negative opinion.  The Board accords significant probative value to both positive opinions, as one was from the Veteran's treating VA physician, and the other offered sound reasoning, a review of the Veteran's history, and citations to medical literature.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  The evidence, at a minimum, gives rise to reasonable doubt on the matter.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.ld think that

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


